Title: To Alexander Hamilton from Tobias Lear, 30 March 1799
From: Lear, Tobias
To: Hamilton, Alexander


          
            Sir,
            Mount Vernon March 30th. 1799
          
          By order of the Commander in Chief I have the honor to transmit to you a letter from Major Rivardi, the Commandg Officer at Niagara, on the subject of a dispute between him and Captn. Bruff—that you may issue such orders thereon as shall appear to you to suit the occasion. with great respect I have the honor to be Sir Yr. mo. Ob St.
          
            Tobias Lear
          
          Major Genl. Alexr. Hamilton—
        